Kane, J.
Appeal from a judgment of the Supreme Court granting plaintiff a divorce, entered February 26, 1986 in Broome County, upon a decision of the court at Trial Term (Fischer, J.), without a jury.
Contrary to defendant’s assertion, the record fully supports Trial Term’s factual findings and, accordingly, Trial Term properly determined that plaintiff was entitled to a divorce on the ground of abandonment (Domestic Relations Law § 170 [2]; see, Diemer v Diemer, 8 NY2d 206; Benarroch v Benarroch, 55 AD2d 943). The judgment should therefore be affirmed.
Judgment affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.